SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

581
KA 12-01594
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DELROY GILLESPIE, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered June 25, 2012. The judgment
convicted defendant, upon his plea of guilty, of reckless endangerment
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of reckless endangerment in the second degree (Penal
Law § 120.20), defendant contends that Supreme Court impermissibly
enhanced his sentence by revoking his pistol permit without affording
him an opportunity to withdraw his plea. That contention is not
preserved for our review because defendant “failed to object to the
alleged enhanced sentence and did not move to withdraw his plea or to
vacate the judgment of conviction on that ground” (People v Epps, 109
AD3d 1104, 1105; see People v Viele, 124 AD3d 1222, 1223; People v
Predmore, 68 AD3d 1755, 1756, lv denied 14 NY3d 804). In any event,
we conclude that defendant’s contention is without merit. An order
revoking a pistol permit, like an order of protection, “is not a part
of [a] defendant’s sentence” (People v Lilley, 81 AD3d 1448, 1448, lv
denied 17 NY3d 860; see People v Nieves, 2 NY3d 310, 316), and thus
the revocation of defendant’s pistol permit did not entitle him to an
opportunity to withdraw his plea.




Entered:    May 8, 2015                            Frances E. Cafarell
                                                   Clerk of the Court